 In the Matter of ABBOTT WORSTED MILLS, INC.andTEXTILE WORKERSUNION OF AMERICA,(C.1.0.)Case No. C-195,?.-Decided October30, 1941Jurisdiction:textilemanufacturing industry.Unfair Labor PracticesDiscrim4natiom:discharge caused by employee's union activities; discriminatoryeviction-from company-owned home ; refusal to reinstate upon request.Remedial Orders:reinstatement and back 'pay awarded; employer ordered toreimburse employee for losses caused by the eviction"and to offer him immediateoccupancy of his former or substantially equivalent living quarters in acompany-owned house or tenement on. the same terms accorded otheremployees.Mr. William S. Gordon,for the Board.Mr. John R. McLaneandMr. Ralph 1V. Davis,of Manchester, N. H.,for the respondent.Mr. Raymond C. Leahy,of Nashua, N. H., for the W. W. W. A.Ann Lancly Wolf,of counsel to the Board.DECISIONANDORDERSTA'1 EMENT OF THE CASEUpon charges and amended charges' duly filed by Textile WorkersUnion of America (C. I. 0.), herein called the' T. W; U. A., the Na-tional Labor Relations Board, herein called the Board, by the RegionalDirector for the First Region (Boston, Massachusetts), issued its com-plaint, dated May 27, 1941, against Abbott Worsted Mills, Inc., Wilton,New Hampshire, herein called the respondent, alleging that the re-spondent had engaged in and was engaging in unfair labor practicesaffecting colnlnerce, within the meaning of Section 8 (1) and (3) andSection 2 (6) and (7) of the National Labor Relations Act,'49 Stat.449, herein called the Act.Copies of the complaint and of notice ofhearing were duly served upon the respondent and upon the T. W. U. A.1The original charge was filed October 21, 1940 ; the amended charge, on April 11, 1941.545433118-42-vol. 36-36 546DECISIONSOF NATIONALLABOR RELATIONS BOARDConcerning the unfair labor practices, the complaint, as amendedat the hearing, alleged in substance (1) that on or about September21, 1940, the respondent discharged, and since that date refused toreinstate,Wilfred Champagne; (2) that on or about January 9. 1941.,the respondent evicted Champagne from his living quarters; (3)that the discharge, the refusal to reinstate, and the eviction were be-cause of Champagne's activity on behalf of the T. W. U. A. and theWilton Worsted Workers Association, herein called the W. W. W. A.,because of his failure to retain membership in the W. W. W. A.,2 andbecause he engaged in concerted activities with other employees fortheir mutual aid and protection; and (4) that by the said acts therespondent interfered with, restrained, and coerced its employees inthe exerciseof the rights guaranteed in Section 7 of the Act. There-after the respondent filed its answer, dated June 3, 1941, in which itdenied that it had engaged in the alleged unfair labor practices.Pursuant to notice, a hearing was held on July 10, 1941, at Wilton,New Hampshire, before C. W. Whittemore, the Trial Examiner dulydesignated by the Chief Trial Examiner. At the opening of the hear-ing, the W. W. W.: A. filed a motion to intervene. The motion wasgranted, restricting intervention to such matters as might directly con-cern the W. W. W. A. The respondent, the Board, and the W. W. W. A.were represented by counsel, participated in the hearing, and wereafforded full opportunity to be heard,to examineand cross-examine.witnesses,and to introduce evidence bearing upon the issues.At theclose of the hearing, the Trial Examiner granted, without objectionon the part of counsel for the respondent, a motion by counsel for theBoard to conform the pleadings to the proof.tions and on objections to.the admission of evidence were also madeby the Trial Examiner during the course of the hearing. The Boardhas reviewed all the rulings of the Trial Examiner and finds that noprejudicialerror wascommitted.The rulings are herebyaffirmed.Also at the close of the hearing, the parties were accorded an oppor-tunity to argue orally before the ,Trial Examiner.Only counsel forthe Board availed himself of this opportunity.The respondent, how-ever, filed a brief with the Trial Examiner.Thereafter the Trial Examiner issued his Intermediate Report, datedAugust 14, 1941, copies of which were duly served on the respondent,the T. W. U. A., and the W. W. W. A. In his Intermediate Report2During the hearing the Trial Examiner granted a motion by counsel for the Boardto amend the complaint by adding the words"because of his failure to retain member-ship in the Association[W.W. W. A.]"as a further alleged reason for the allegeddiscriminatory discharge,eviction,and refusal to reinstate.Counsel for the respondentat first objected to the motion on the grounds that the evidence adduced did not supportthe proposed amendment,but thereafter stated that he did not"think it is on a pointthat the surprise" would do himany damage,and further stated that he would takeno exception to the ruling. ,ABBOTT WORSTED MILLS, INC.547the Trial Examiner found that the respondent, had engaged in andwas engaging in unfair labor practices affecting' commerce, within'the'meaning of Section 8 (1) and (3) and Section 2 (6) and (7) ofthe Act.He recommended that the respondent cease and desist there-from, and that it take certain affirmative action designed to effectuatethe policies of the Act.On September 9 and 22, 1941, respectively,Report and a brief in support thereof.None of the parties requestedopportunity to argue orally before the Board.The Board has considered the exceptions and the brief filed by therespondent and except in so far as the exceptions are consistent withthe findings, conclusions, and order set forth below finds them tobe without merit.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe respondent isa New Hampshire corporation:.ineo ported in1933, with its office,principal place of business,and plant locatedinWilton, New Hampshire.It is engaged in the manufacture, sale,and distribution of worsted cloth.Materials used by the respondent in its manufacturing processesare worsted yarn and silkyarn.Principal places from which thisyarnis shipped to the respondent are Milford,New Hampshire;Philadelphia,Pennsylvania;and' Providence,RhodeIsland.Therespondent annually uses about 400,000 poundsof yarn, worth ap-proximately$600,000.Except for about$5,000 worth of yarn, whichis shipped to it from outside the State of New Hampshire,the re-spondent uses yarn purchased by it from the Hillsboro Mills ofMilford, New Hampshire,a corporation controlled by the majoritystockholders of the respondent.Hillsboro Mills receives more than90 per cent of its raw materials from sources outside--the State ofNew Hampshire.The respondent'sprincipal product is worsted cloth,of which itmanufactures annually approximately 400,000 yards,valued at about4900,000.The entire output.is sold and shipped to points locatedoutside the State of New Hampshire, 'including NewYork City;Rochester,New York; and Philadelphia,Pennsylvania.The respond-ent maintains a sales representative in NewYork City."The respondent concedes that it is engaged in interstate commercewithin the meaning ofthe Act and that it is subject to the.jurisdictionof the Board.3The findings of fact in Section I are based upona stipulationentered- into betweencounsel for the Board and counsel for the respondent. 548DECISIONS OF NATIONAL LABOR RELATIONS BOARDII.THE ORGANIZATIONS INVOLVEDTextileWorkers Union of America, affiliated with the Congressof Industrial Organizations, and Wilton Worsted Workers Associa-tion, unaffiliated, are .labor organizations admitting to membershipemployees of the respondent.III.THE UNFAIR LABOR PRACTICESA. The discrimination in regard to the hire and 'tenure and a termand condition of the employment of Wilfred Champagne1.The issues-The complaint, as amended, alleges that the respondent dischargedWilfred Champagne on or about September 21, 1940, thereafter re-fused to reinstate him, and on or about January 9, 1941, evicted himfrom his living quarters in a dwelling owned by the respondent be-cause of his activity on behalf of the T. W. U. A. and the W. W. W. A.,and because of his failure to retain membership in the W. W. W. A.In its answer the respondent denies the allegations.2.Events surrounding the discharge and eviction of, and the refusalto reinstate ChampagneE. J. Abbott is president of the respondent corporation; his son,James Abbott, is in active charge of the respondent's mill; and CharlesLucas is overseer of the weavers employed by the respondent.Champagne began working for the respondent in 1933 and, exceptfor short lay-offs, worked continuously until his dismissal on September20, 1940, when he was the senior, weaver in length of service.In 1935'an abortive effort to organize a local union affiliated with theA. F. of L. was made by the respondent's employees. Champagne wasappointed secretary.After this organization's first meeting, the re-spondent increased the weavers' wages, and union organization ceased.In December 1938 the T. W. U. A. sought to organize the respondent'semployees.Champagne was elected secretary-treasurer.Thereafter,the W. W. W. A. was formed and was certified by the Board in January1940 as the exclusive bargaining agency of the respondent's employees,following an election in which the T. W. U. A. did not take -part.Champagne thereupon joined the W. W. W. A., was elected to theexecutive committee as representative of the weavers, and frequentlypresented grievances to James Abbott.By July 1940 the executivecommittee of the W. W. W. A. became inactive; Champagne becamedissatisfied with the organization as a bargaining agent, ceased payingdues, and was automatically suspended. 549Early in September. 1940, a campaign to revive the T. W. U. A.was begun by Champagne and union- organizers.They met outsideChampagne's company-owned home, in view of the mill and of fellow.employees.On September 10 the. T. W. U. A. sent to about 20 em-ployees letters sounding out sentiment on the matter of reviving theorganization.These letters claimed that no "true collective bargain-ing" had been carried on by 'the W. W. W. A.Management officials,particularly Overseer Lucas, knew, of Champagne's union activity; itwas common knowledge in the plant.4On September 20 Lucas was called to James Abbott's office andordered to lay Champagne off.The overseer was surprised at receiv-ing such instructions, but carried them out.When Lucas gave him noreason for his lay-off, Champagne was referred to James Abbott.Abbott explained to him that there was "no particular reason," butthat he was laid off just to give somebody else a chance at his job.Champagne pressed in vain for information as to when he would be re-called, and inquired whether or not his work and conduct had beensatisfactory.Abbott assured him that he was one of the best weavers,but declared that he had brought too many employee complaints fromthe weave room to management.Champagne was then informed thathe would be sent for when needed.Another employee was immediatelyreinstatement, and was refused..Thereafter, at intervals of 2 or 3weeks, he made unsuccessful efforts to obtain reinstatement.During the -summer of 1940, weavers at the respondent's mill wereoperating only two shifts.A number of weavers lost time in thatperiod, while Champagne and other regular weavers continued towork.In actual number of hours worked during 1940, however, bySeptember 20 at least two other weavers had a greater total than.Champagne 5 -and other weavers approximately the same.None ofthe weavers other than Champagne was laid off in September orthereafter.In October three-shift operation in the weave room wasstarted.Spare weavers were recalled, employees theretofore em-ployed in other departments were assigned to weaving, and at leastone new worker was hired in the weave room. At the time of the4 This finding rests upon the testimony of Overseer Lucas.James Abbott at firstdenied knowledge of the letter, of C. I. 0. activity, or of the meetings at Champagne'shome.He then admitted,however, that there might have been some talk of unionactivitywhich he could not remember at the hearing. Furthermore, when questionedconcerning his knowledge of Champagne's union activity,he replied:"***Imade itmy business not to know***I tried not to know it.Iweuld simply close my earswhen anything like that would come up. As a mill official I made it my business todisclaim and immediately forget if possible any rumors or hearsay or anything I heard:about-it-***"E. J.Abbott also denied knowledge of Champagne'sunion activity.We can place no reliance upon the testimony of either JamesAbbottorE. J.Abbotton controversial'isues.Their testimony generally, as revealed in Section III A 3, andas found'by the Trial Examiner,was replete with inconsistencies,self-contradictions, andBergeron.and Vanderhayden. 550DECISIONS OF NATIONAL LABOR RELATIONS BOARDhearing three shifts were still in operation, and six new sets of looms,such as Champagne, had been regularly employed upon, were beinginstalled.On January 9 or 10, 1941, Champagne asked James, Abbott whetherhe intended to reemploy him.Abbott -replied, "I never tell anybodywhen they are all done here.When we need them we use them." Onhis way,home from this interview, Champagne received at the localpost office a registered letter from James Abbott, notifying him that"We would like the use of your tenement, and would therefore like tohave you vacate same one month from Saturday, January 11, 1941."Pursuant to the notice Champagne vacated his company-owned homeat about the end of January.Use of company-owned homes or "tene-ments" is restricted to the respondent's "regular employees," who paya nominal sum as rent therefor." It is the respondent's practice toevict from such homes persons whose employment has terminated.?However, employees who are temporarily laid off are permitted toretain their residence, and are not required'to pay rent until they returnto work, whereupon the accrued rent is deducted from their earnings.Champagne had no regular employment from September 20 untilabout the middle of November.At that time he obtained mill work inLawrence, Massachusetts, which lasted about 6 weeks.Thereafter heobtained work in Manchester, New Hampshire.Having been forcedby the. respondent to vacate his home, Champagne moved his familyand household goods to Manchester, where he now resides.He desiresto be reinstated in his former position and to return to his company-owned home.3.Testimony of the respondent's officials and George Smith relativeto the discharge of, and refusal- to reinstate-, ChampagneWith respect to Champagne's discharge, James Abbott testified,when first called as a witness by the Board, that the employee was anexceptionally good weaver, and that in seniority he ranked ahead ofall other weavers.He also corroborated Lucas' testimony that Cham-pagne was a better qualified weaver than Brown, who was called into replace Champagne.He testified that he received instructionsfrom his father, E. J. Abbott, a few days before September 20, to layChampagne off.As to these instructions, he testified :In substance my father told me he had had a conversation withSmith, the president.of the Wilton Worsted Workers Association,°Champagne paid $1.80 per week as rent for his company-owned home.He pays $5a week as rent for his present home in Manchester.°E. J. Abbotttestified,**after a man has not been actually working herefor us for some months we generallytry to getthe house and give it to someone else." ABBOTT WORSTED MILLS, INC.551and as a result of that conversation I was to lay-or they had de-cided to lay Champagne off and he gave me instructions thereforto lay Champagne off; no further reason.He stated that he did not ask, nor was lie ever informed, as to the na-ture of Smith's conversation with his father.He further declared,after denying that Champagne's discharge was caused by a force re-duction or, so far as he knew; to equalize work, that :I don't know any reason. The, only reason I ordered Champagnelaid off was because of instructions from my father and he in hisinstructions gives me as much of his reasons as he thinks fit and Iusually obey his instructions.At this point in his son's testiinony,_E. J. Abbott was called to thestand.The elder Abbott, who characterized himself as "a little Caesar,"testified that :Champagne was a good average boy but he had that fault; hewould get in disputes with his comrades and the management thereabout things he thought ought to be done differently, but not enoughto let him go on account of that because we would get straightenedout eventually.He admitted that the complaints to which he referred were made whileChampagne was -a member. of the W. W. W. A.'s executive committee.Questioned concerning a meeting with Smith, the president of theW. W. W. A., prior to, Champagne's discharge, the senior Abbott atfirst testified that it "lapses back to a period somewhere in the spring,I should" say, in May or.-Jiine." ^ He?stated that, he could,not. recall'eachof the conferences with Smith, which had occurred-about once a month;but as to a specific meeting, "early in September," he testified : thatSmith suggested, in view of their previous talks, that there should be'.some. rotation of the help" in the weave room; that Smith had toldhim the W. W. W. A.'s executive committee was "quite insistent thatsomething be done"; that "in fact be had talked this with me beforeseveral times in the spring and also in August"; that on the Septemberoccasion he had agreed and asked Smith whom he wanted to lay off andwhom recalled; that Smith had named Champagne for the lay-off buthad named no replacement and that thereupon she had instructed hisson to lay Champagne off. Abbott admitted that he knew of no onebut Champagne who was laid off under this "policy," but insisted thatthe "idea" of rotating the help was not his but the "union's [W. W.W. A.]" idea, and that he told his son to keep in touch with Smith"about the matter."Abbott further testified that by September 20management "almost always" referred matters of lay-off aid hiring tothe W. W. W. A., and that Champagne's lay-off was in line with the re-spondent's existing understanding with the W. W. W. A., which in 552DECISIONS OF NATIONAL LABOR RELATIONS BOARDDecember 1940, 3 months after Champagne's discharge, was reducedto writing in a contractsAbbott further testified that it was his under-standing that, at the time of his lay-off, Champagne was still on theexecutive committee of the W. W.. W. A. and was "apparently a verygood member of that union."He denied having ever discussed withSmith Champagne's C. I. O. activity, but immediately qualified thedenial by adding, "of course, you get your recollections confused."Abbott also testified that Smith "seesme about once a month and talksmatters over with me about broad policy.',"He further testified thatnot until recently, since the start of these proceedings, did he explainto his son that he had established the policy of "equalizing" the work.Smith, president of the W. W. W. A., `was present in the hearingroom throughout the testimony of the Abbotts.When asked to re-count his conversations with E. J. Abbott with respect to Champagne'slay-off, he replied :Well, asnearas I can remember the conversation that Mr. Abbottand I had was identical with what lie testified to; as near as I canrememberit is absolutely right.On examination by the respondent's counsel, Smith testified that "dif-ferent weavers" had asked for a policy of rotating work, and that theexecutive committee suggested that Champagne be the firstman to belaid off.On cross-examination,however, he testified that he did notdiscuss rotation of work with any weaver.Also on cross-examination,Smith'testified that the executive committee first discussed work rota-tion about 2 months before Champagne's lay-off, and that he broughtnp the subject.He further stated that a. vote was taken and that amajority approved.Pressed for details of the meeting, he then ad-mitted that "we might not have taken a vote on that," but insistedthat, the employees must ]law been in favor of the policy because noone complained about Champagne'sdischarge.FinallySmith ad-initted that the only members of the executive committee then func-tioningwere himself and Secretary-Treasurer Phinney. Smithfurther testified that he could not remember having everdiscussedrotation of work with E. J. Abbott except during the "slack period"and stated that he never discussed it with James Abbott and Center,management representatives with whom the W. W. W. A. ordinarilyconferred on W. W. W. A. matters.He stated that he brought thesubject up to E. J. Abbott "a short while" before Champagne's lay-off.As to this occasion, he stated that he told Abbott that "some changes"should be made to provide employment for men then out of work. In8Article X of the agreement reads :"The corporation agrees to discuss with the Asso-ciationmatters pertaining to lay-off of employees and the employment &f applicants foremployment,and to follow as far as may seem practicable recommendations of theAssociation." ABBOTT WORSTED MILLS, INC.553answer to four consecutive questions,Smith both denied and affirmedthat he mentioned Brown to Abbott as a replacement for Champagne.When confronted with his contradictory testimony, he explained, "Iam not sure about that.It is so long I have forgotten."Thereafter,Smith testified that in approaching E. J. Abbott, "my whole thoughtat the time was to get back some of the members of the associationthat were out on, the streetdoing nothing."Later, however,he testifiedthat he and Phinney had decided,, since Champagnewas. not in. goodstanding as a member of the W. W. W. A., that he should be laid offtemporarily.Smith denied that,.at the time of Champagne's lay-off,theW. W. W. A. had either a contract or an oral understanding withthe respondent.After his father had been excused from the stand, James Abbotttestified that on the day of the hearing he had first heard that Cham-pagne was laid off to equalize work, and admitted that if this had beenthe policy,a.'number of other weavers would'have been laid off.Hefurther testified that only recently had he learned of Smith's visit tohis father.With respect to the refusal to reinstate Champagne,James Abbottadmitted that he never toldthe' employee that he was definitely dis-charged, although he had been told by his father that Champagne wasnot to be reinstated.E. J. Abbott at first testified that.Smith,not his son,asked him aboutreemployi ng Champagne,stating that :I took the matter up with Mr. Smith or he took it up with meand he said that Champagne was working elsewhere and he didn'tfigure it was necessary to re-employ him.Thereafter during his testimony he stated that his son asked him"once or twice,,"and that he informed him "Smith had told me that hewas apparently working somewhere else and there was no particularneed of it."Although denying that he expected Champagne to remainidle in order to be eligible for reemployment,the elder Abbott declaredthat he had acceded to the position of theW. W. W. A. that Champagneshould not be reinstated because he had. another job. Further on thissubject, he testified :we keep people going in seeing that they don't starve andwe nurse this town along as well as any town.in the UnitedStates . . . We followed that policy out until a few years agoand we had an election and the union(W. W. W. A.)was set upas the official bargaining agent and we turned over to them a goodmany functions that we used to have ourselves as managers.Abbott further testified that during the first part of 1941 he told theBoard's Regional Director that he would reinstate Champagne if he 554DECISIONS OF NATIONAL LABOR RELATIONS BOARD'were needed.He also declared that after the complaint had been filed,on May 29, 1941, he consulted Smith about reemploying 'Champagne,that Smith agreed- to submit the matter to his executive committee orthe "union," but that Smith had not made known his decision.Hethereafter declared that not "until five minutes ago," when Champagnetestified, did he learn that the employee wanted his job back, althoughthe respondent's couusel.conceded that counsel for the Board specificallymade-declaration of this fact on or about June 17, 1941.Smith was asked, after E. J. Abbott's testimony, if he would opposereinstatement of Champagne.He testified that lie would not, providedhe came back at the bottom of the seniority list.He twice denied thathe had discussed the question of Champagne's reinstatement with theelder Abbott, and then testified that at the time Champagne was work-ing-in Lawrence he had told Abbott of the fact and had said "he didn'tsee any reason for taking him back."Pressed as to the ,date of thisconference; he stated that it was during the 6-week period of Cham-pagne's Lawrence employment in the latter part of 1940, and that heknew Champagne had worked there that long because he had heardhim so testify'9Phinney, secretary-treasurer of the W. W. W. A., testified that Smithwas not authorized by the executive committee to recommend Cham-pagne's lay-off, and denied that it was a "union. matter."He bothaffirmed and denied having discussed the lay-off with Smith, and deniedthat Champagne was mentioned by himself and Smith for lay-off be-cause he was not in good standing in the W. W. W. A.He also testi-fied that he only knew of one meeting between Smith and the elderAbbott, and that Smith had no authority from the organization tobargain with Abbott.4.Conclusions as to the discharge and refusal to reinstate ChampagneAs is manifest. in the foregoing summary of testimony of JamesAbbott, E. J. Abbott, and George Smith, no one of them gave acoherent and consistent account of Champagne's discharge- and thecircumstances surrounding it. It is apparent from their testimonythat both James Abbott and Smith were trying to' fit,their statementsto the pattern delineated by the elder Abbott-a pattern which itselfwas a maze of self-contradictions. It is inconceivable that the elderAbbott, who described himself as "a-little Caesar," should have yieldedmanagement power to hire and discharge to Smith and then not haveinformed his son, actively in charge of the mill, of the change in policy.It is clear that.no agreement, closed- shop or otherwise,-,existed, be-9 In substance, section III A 3 summarizes the testimony of the Abbotts and Smithrelative to Champagne's discharge and the refusal to reinstate him.The record containsmany other examples of inconsistent and contradictory testimony by these witnesseson this issue. ABBOTT WORSTED MILLS, INC.' '555tween the W. W. W. A. and the respondent at the time'of Champagne'sdischarge.Because of the unreliability of testimony given by thetwo Abbotts and Smith, and from his observation of these witnesseswhile testifying, the Trial Examiner found, and we affirm his findings,that their testimony that Champagne's discharge was the result of anyagreement between E. J. Abbott and Smith or 'the W. W. W. A. torotate or equalize work is not credible.Both. Champagne and Lucas, one of the respondent's supervisors,gave reasonable and mutually consistent accounts of events precedingthe discharge.Champagne was well known as a "union" employee.When the Board certified the W. W. W. A. he dropped his activityin the T. W. U. A. and represented the weavers on the executive com-mittee of the former organization.He presented grievances and urgedseniority rights and betterment of working conditions.Thereafter.bargaining by the W. W. W. A. subsided until only Smith and Phinneywere active on the executive committee.Champagne then 'communi-cated with T. W. U. A. organizers, and an attempt was made to revivethe organization.As found above, this attempt and Champagne's partin it was common knowledge in the mill, and was well known to therespondent's officials.A few days after letters seeking to revive theUnion were sent out, Champagne was discharged. It is plain that theimmediate cause of his discharge was his renewed T. W. U. A. activity,and it is equally clear, from James Abbott's statement to him at thetime, that his pressing of grievances while an executive committeemember of the W. W. W. A. was 'a contributing cause.Nor can we credit the testimony of the Abbotts as .to the refusal toreinstate Champagne.We are satisfied that the elder Abbott at notime consulted Smith as to the reemployment of Champagne. Assum-ing that he did and that he was informed by Smith that Champagnehad other employment, E. J. Abbott's admission that he did not expectChampagne to remain idle in order to be eligible for reinstatementrenders, impossible; his contention that reinstatement was refusedbecause the employee had another job.From the foregoing, and in view of the glaring conflict in testimonyof the respondent's officials as to the issue of Champagne's reinstate-ment, we conclude as did the Trial Examiner, (1) that the matter ofhis employment elsewhere was not a motivating factor in the refusalto reinstate, (2) that the respondent, by September 20, had resolved..not to reemploy Champagne, and (3), that Champagne's "layoff" wasactually a discharge.Further, the respondent evicted Champagne from his company-owned home or "tenement" in January 1941. It is plain, and we sofind, that the lease of such homes to employees in the manner set forthabove is a privilege amounting in effect to a part of their wages andconstitutes a term and condition of their employment, within the 556DECISIONS OF NATIONAL LABOR RELATIONS BOARDmeaning of Section 8 (3) of the Act. In view of the respondent's prac-tice of restricting ,the use of these homes to its employees and in theabsence of any explanation for Champagne's eviction apart from thetermination.of his employment, we are satisfied and find that Cham-pagne was evicted for the same reason that he was discharged, thatis, for his afore-mentioned union activity toUpon the entire record, we conclude and fired, as did the TrialExaminer, that the respondent, by its discharge of Wilfred, Cham-pagne on September, 20, 1940, by evicting Champagne from his com-pany-owned home, and by its refusal to. reinstate him, discriminatedin regard to his hire and tenure of employment and a term and con-dition of his employment, discouraged membership in the T. W. U. A.and alsothereby interfered with, restrained, and coerced its employees.in the exerciseof the rights guaranteed in Section 7 of the Act.IV. THE EFFECTOF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondent described in SectionIII above, occurring in "connection with the. operations of the respond-ent described in Section'I above, have a close, intimate, and substantialrelationto trade, traffic, and commerce among the seN=eral States andtend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE REMEDYHaving found that the respondent engaged in unfair labor practiceswithin the meaning of Section 8 (1) and (3) of the. Act, -we, must orderthe respondent, pursuant to the mandate of Section 10 (c), to ceaseand desist therefrom.We also predicate our cease. and desist orderupon the following findings.Discrimination because. of a person'sunion affiliation goes to "the very heart of the Act." 11The respond-ent's course of conduct discloses a purpose and tendency to defeat self-organization and its objects.12Because of the respondent's unlawfulconduct and its underlying purpose and tendency, we are convinced thatthe unfair labor practices found are persuasively related to the other10 Cf.Matterof Great Western Mushroom CompanyandUnited Cannery,Agricultural,Packing and Allied Workers of America,United Mushroom Workers Local Union No. 800,affiliatedwith the Congress of Industrial Organizations,27N: L.It.B.,No. 79."SeeNational Labor Relations Board v. Entwistle Manufacturing Co.,120 F. (2d)532 (C.C.A. 4) ; cf.Matter of Louis Kramer,et al.andInternationalLadies'GarmentWorkers' Union,29 N. L. R.B.,No. 135;Matter of ' Barry Biscuit Corp.andCrackerBiscuitWorkers Union,Local 411 of the Bakery d Confectionery Workers InternationalUnion of America,affiliated with the A. F. of L., et al., 24 N.L. It. B., No. 117.12Cf.Phelps Dodge Corp v. National Labor Relations Board,61 S. Ct.685,where theSupremeCourtstated:"Discrimination against union labor in the hiring of men is adam to self-organization at the source of supply.The effect of such discrimination isnot confinedto theactual denial of employment;it inevitably operates against the wholeidea of the legitimacy of organization.In a word, it undermines the principle which,as we have seen,is recognized as basic to the attainment of industrial peace."' ABBOTT. WORSTED NIILLS, INC.557unfairlabor practices proscribed and that danger of their commissionin the future is to be anticipated from the course of the respondent'sconduct in the past.13The preventive purpose of the Act will bethwarted unless our order is coextensive with the threat. In ordertherefore to make effective the interdependent guarantees of Section 7,to prevent a recurrence of unfair labor practices, and thereby- to mini-mizeindustrial strife which burdens and obstructs commerce, and thuseffectuatethe policies of the Act, we must order the respondent tocease and desist from in any manner. infringing the rights guaranteedin Section 7 of the Act.We -shall also order the respondent to takecertain affirmative action designed to effectuate the policies of the Act.We- have found that the respondent discriminatorily dischargedand refused to reinstateWilfred Champagne because of his unionactivity.We shall order the respondent to offer Champagne imme-diate and full reinstatement to his former or a substantially equivalentposition,.without prejudice to his 'seniority or other rights and priv-ileges,and to make him whole for any loss of pay he may havesufferedby reason of the respondent's unlawful discrimination against him, bypayment tohim -ofa sum of money equal to -the amount he;w.ould nor-mally have earned as wages from the date of his discharge, Septem-ber 20, 1940, to the date of the offer of reinstatement, less his netearnings" during such period.We have also found that the respondent discriminatorily evictedChampagne from a dwelling owned by the respondent.Accordingly,we shall order the respondent to offer Champagne immediate occu-pancy of his former or substantially equivalent living quarters in acompany-owned house or tenement on the same terms accorded otheremployees.We shall further order the respondent to make Cham-pagne whole for anylosshe may have suffered by reason of his dis-criminatory eviction by payment to him of a sum of money equalto that which he has had to pay as rental for a newdwellingfrom thedate of the eviction to the date he is offered reinstatement and occu-pancy in the manner set forth above, plus such additionalexpensesas he mayhave incurred during said period as a direct result of hiseviction,but less theamounthe would normally have paid as rentfor his company-owned home during said period."13 SeeNational Labor Relations Board v.1,,1:rpressPublishing Co.,312 U. S. 426.34By "net earnings"ismeant earnings less expenses, such as for transportation, roomand board,and moving expenses to and fromManchester,New Hampshire,incurred byhim in connection with obtaining work and working elsewhere than for the respondent,which would not have been incurred but for his unlawful discharge and the consequentnecessity of his seeking employment elsewhere.SeeMatter of Crossett Lumber CompanyandUnited Brotherhood of Carpenters and Joiners of America,Lumber and SawmillWorkers Union,Local 2590,8 N. L. R.B. 440.Monies received for work performed uponFederal,State,county,municipal or other work-relief projects shall be considered asearnings.See RepublicSteel Corporationv. Al. L. H.B., 311 U. S. 7.15The above-mentioned loss andexpensesincurred as a result of the discriminatoryeviction are,at least in part, the same as certain expenses deductible from earnings in 558DECISIONS OF NATIONAL -LABOR RELATIONS BOARDUpon the basis of the above findings of fact and upon the'entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.Textile Workers Union of America. (C. I. 0.) and Wilton WorstedWorkers Association are labor organizations, within the meaning ofSection 2'(5) of the Act.2.By discriminating in regard to the hire and tenure of employmentand a term and condition of employment of Wilfred Champagne,thereby discouraging membership in a labor organization, the respond-ent has engaged in and is engaging in unfair labor practices, withinthe meaning of Section 8 (3) of the Act.3.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act, the re 7spondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practicesaffecting .commerce,.. within the meaning of Sectiop 2 (6) and (7).of the Act.ORDERUpon the basis of the foregoing findings of fact and conclusions oflaw, and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that the re-spondent, Abbott Worsted Mills, Inc., Wilton, New Ba.mpshire, andits officers, agents, successors, and assigns, shall :1.Cease and desist from :(a)Discouraging membership in Textile Workers Union of Alnerict(C. I. 0.), or in any other labor organization of its employees, by dis1criminating in regard to their hire, tenure, terms, or conditions ofemployment;(b)-1n any other- manner .interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to form,join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in concerted activ'ities for the purpose of collective bargaining or other mutual aid orprotection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :determining "net earnings,"as defined in footnote 14,supra.The above requirement toto require the respondent to pay Champagne any expenses deducted from his earnings incomputing"net earnings"as thus'defined. ABBOTT WORSTED MILLS, INC.559(a)Offer to Wilfretl Champagne immediate and full reinstatementto his former or substantially equivalent position, without prejudiceto his seniority or other rights and privileges;(b)Make whole Wilfred Champagne for any loss of pay he mayhave suffered by.reason of the respondent's discrimination against himby payment to him of a sum of money equal to that which he.normallywould have earned as wages from September 20, 1940, the date of hisdischarge, to the date of offer of reinstatement, less his net earningsduring said period;(c)OfferWilfred Champagne immediate occupancy of his formeror substantially equivalent living quarters in. a company-owned house;(d)Make whole Wilfred Champagne for any loss he may havesuffered by reason of the respondent's discriminatory eviction of Cham-pagne from his living quarters, by payment to him of a sum of moneyequal to that which he has had to pay as -rental for a new dwellingfrom the date of said eviction to the date he is offered reinstatementand occupancy in the manner set forth in paragraphs 2 (a) and (c)above, plus such additional expenses as he may have incurred duringsail period as a direct result of-his eviction, but less the amount hewould normally have paid as rent for his company-owned home duringsaid period;"(e)Post immediately in conspicuous places throughout the respond-ent's plant at Wilton, New Hampshire, and maintain for a period ofat least sixty (60) days from the date of posting, notices to its em-ployees stating (1) that the respondent will not engage in the conductfrom which it has been ordered to cease and desist in paragraphs 1 (a)and (b) of this Order; (2), that it will take the affirmative action setforth in paragraphs 2 (a), (b), (c),:and (d) of this Order; and (3)that the respondent's employees.are free to become or remain membersof Textile Workers Union of America (C. I. 0.), and that the respond-entwillnot discriminate against any employee because of hismembership in or activity in'bdhalf of said-labor organization;(f)Notify the Regional Director for the First Region in writingwithin ten (10) days from the date of this Order What steps therespondent has taken to comply herewith.Mn. GERARD D. REILLY took no part in the consideration of the aboveDecision and Order.16 See footnote 14,supra.See footnote15,supra.-